Title: To Thomas Jefferson from Richard Cutts, 25 November 1803
From: Cutts, Richard
To: Jefferson, Thomas


               
                  Sir—
                  Washington Novr. 25th. 1803
               
               Agreeable to your wish—I have made every enquiry respecting the situation of Joseph Tucker Collector of the district of York &c in Maine & feel no hesitation in saying that the Public good requires his removal from office, for continued intoxication—
               At the same time I will take the liberty to name Samuel Derby of York—as a suitable person to be appointed successor to Mr Tucker, being an old revolutionary Officer—at present holding the most responsible Offices in the gift of his fellow Townsmen & the best recommended—gives him the preference to all other candidates in my humble opinion—
               I am Sir, with sentiments of high respect & esteem—yr Humbe. Sert.
               
                  Richd Cutts
               
            